IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

WALTON CUDE §

Plaintiff :
V. : CIVIL ACTION NO. 2:19cv388
AEP TEXAS INC. :

Defendant :

 

DEFENDANT AEP TEXAS INC.’S MOTION TO EXCLUDE THE EXPERT
TESTIMONY OF PLAINTIFF’S EXPERT, BILL WINKFEIN

 

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

COMES NOW Defendant AEP Texas Inc. (“AEP”), Defendant in the above entitled and
numbered cause and files this its Motion to Exclude the Expert Testimony of Plaintiff's Expert,
Bill Winkfein (“Mr. Winkfein”), and would respectfully show unto the Court as follows:

I,
BACKGROUND

This suit arises from a fire at the Plaintiff's residence in Sandia, Texas (in the Arrowhead
subdivision on Lake Corpus Christi) that occurred on November 19, 2017, approximately 2-1/2
months after Hurricane Harvey made landfall in the Coastal Bend. Shortly after Hurricane Harvey,
on September 10, 2017, AEP Texas replaced the service pole next to the Plaintiff’s residence.
According to the Plaintiff, on November 19, 2017, at approximately 4:00 a.m., the Plaintiff was
asleep when he awoke to a loud spewing noise and saw flames shooting out of the utility room.
As he exited the house he stated that he saw electrical supply wires (commonly known as a Triplex)
arcing and sparking. The Triplex supply wires, also commonly known in the utility industry as a

ET
60.407 Cude Page 1
Pldgs/AEP’s Mtn to Exclude

Expert Test. Of B. Winkfein
service drop, connect the customer’s home to the utility pole which carries the utility’s energized
wires.

According to Mr. Winkfein, he personally inspected the entire house and replaced all
switches and receptacles after the Plaintiff purchased the home in 2011. He further installed a new
main electrical panel and a home surge protection device. According to Mr. Winkfein, the fire
started in the Triplex wire which was suspended from the electric service entrance of the Plaintiff’s
home (where the meter and Plaintiff's breaker box are mounted) to the service pole that had been
replaced 2-1/2 months prior. Mr. Winkfein speculates that when the service pole was replaced,
the Triplex was mechanically stretched beyond its limits, which damaged the insulation and/or the
wire inside. As a result, according to Mr. Winkfein, the insulation on the Triplex was cracked and
allowed the wires to arc, causing the sparks that caused the fire.

Although Mr. Winkfein is a certified electrician, he is not qualified as an expert in fire
cause and origin and has no expertise in the design, construction, maintenance or operation of high
voltage power lines used by electrical utilities such as AEP Texas. He should accordingly be
excluded as an expert in this matter.

II.
DAUBERT STANDARD

Defendant moves this Court to exclude the testimony of Mr. Winkfein because his opinions
are conclusory, unsubstantiated, and lack the requisite reliability to satisfy the requirements of
Federal Rule of Evidence 702, as interpreted by the United States Supreme Court in Daubert v.
Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786 (1993).

Federal Rule of Evidence 702 governs the admissibility of expert witness testimony and
provides that a witness “who is qualified as an expert by knowledge, skill, experience, training, or

Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
education may testify in the form of an opinion.” Fed. R. Evid. 702. Before allowing an expert to
testify, a court must find that the following criteria have been met:

(a) the expert’s scientific, technical, or other specialized knowledge will

help the trier of fact to understand the evidence or to determine a fact in

issue;

(b) the testimony is based upon sufficient facts or data;

(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts

of the case. Id.
The district court must make a preliminary inquiry into whether proposed expert testimony is
relevant and reliable and in doing so, acts as a “gatekeeper” of expert witness testimony. Pipitone
v. Biomatrix, Inc., 288 F.3d 239, 244 (Sth Cir. 2002).

Rule 702 provides that a witness may offer “an expert opinion only if he or she draws on
some special ‘knowledge, skill, experience, training, or education’ to formulate that opinion.”
Wilson v. Woods, 163 F.3d 935, 937 (Sth Cir. 1999). Under Rule 702, expert testimony must
“assist the trier of fact to understand the evidence or determine a fact in issue.” Bocanegra v.
Vicmar Services, 320 F.3d 581, 584 (5th Cir. 2003). Relevant evidence is evidence “which has
‘any tendency to make any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.’” Mathis v. Exxon Corp., 302
F.3d 448, 460 (Sth Cir. 2002).

The reliability requirements of Rule 702 reflect the considerations set forth in Daubert. To
guide this inquiry into reliability, the Daubert Court set forth a non-exhaustive list of factors that
the district court should consider in connection with proposed expert testimony. This includes
“whether the expert’s theory or technique: (1) can be or has been tested; (2) has been subjected

to peer review and publication; (3) has a known or potential rate of error or standards controlling

its operation; and (4) is generally accepted in the relevant scientific community.” Daubert, 509

aaa eee
60.407 Cude Page 3
Pldgs/AEP’s Min to Exclude
Expert Test. Of B. Winkfein
U.S. at 593-94. Although the proponent of expert testimony need not show that the expert’s
conclusions are correct, he must show, by preponderance of the evidence, that the proposed
testimony is reliable. Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (Sth Cir. 1998).

Courts have recognized that it is “not so” simply because ‘“‘an expert says it is so.” See
Viterbo v. Dow Chemical Co., 826 F.2d 420, 421 (5th Cir. 1987). When the expert “br[ings] to
court little more than his credentials and a subjective opinion, “this is not evidence that would
support a judgment.” /d. at 421-422. The Fifth Circuit in Viterbo affirmed a summary judgment
and the exclusion of expert testimony that was unreliable, holding that “[ijf an opinion is
fundamentally unsupported, then it offers no expert assistance to the jury.” /d. at 422; see also
General Electric Company vy. Joiner, 522 U.S. 136, 118 S.Ct. 512-519 (1997) (nothing requires
court to admit opinion evidence which is connected to existing data only by the ipse dixit of the
expert as the court may conclude too great an analytical gap exists between data and opinion
proffered). Thus, if an expert’s opinion merely sets forth conclusions without any indication of
how those conclusions were reached, the expert’s opinion will be of no assistance to the trier of
fact. Expert testimony “must be reliable at each and every step or else it is inadmissible. The
reliability analysis applies to all aspects of an expert’s testimony: the methodology, the facts
underlying the expert’s opinion, the link between the facts and the conclusion, et alia.” Knight v.
Kirby Inland Marine, Inc., 482 F.3d 347, 355 (5th Cir. 2007).

Because many factors can cause a fire, courts require a valid expert opinion in order to
make a prima facie case of cause and origin. Mr. Winkfein’s opinions must pass the reliability
and validity tests of Rule 702. Each of his opinions purports to address a cause and effect
relationship that resulted in the fire. Such relationships must depend upon scientific principles that

can be tested and which, if true, can be peer reviewed and gain acceptance in a relevant scientific

 

60.407 Cude Page 4
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
community. Additionally, those opinions must be based upon existing standards in the industry
and absent testing and acceptance, the opinions must be viewed as scientifically unsound and
unreliable. Such a situation exists here.

III.
EXHIBITS IN SUPPORT OF MOTION

The following exhibits are attached in support of this motion and are incorporated by
reference:

A.) Deposition Transcript of Bill Winkfein;

B.) Winkfein’s first report;

C.) Winkfein’s second report;

D.) Report of Ricardo Torres;

EB.) Report of Dr. Don Russell.

IV.
MR. WINKFEIN IS NOT QUALIFIED AS AN EXPERT

Mr. Winkfein is not qualified to offer opinions regarding fire cause and origin because he
does not possess the requisite knowledge, skills, experience, training, or education regarding fire
cause and origin investigation or the design, construction, maintenance, or operation of high
voltage power lines used by electrical utilities. Although Mr. Winkfein professes to have a master
electrician’s license,’ he further contends that he has degrees in electrical engineering from the
University of Tennessee, although he has not produced copies of such diplomas as requested in
deposition. Even if Mr. Winkfein does possess degrees as he has testified, he has never worked
as an engineer for more than three months and has never been a registered professional engineer.’
He also has never worked for an electric utility or as a firefighter, and he has no certification in

fire investigations.* Further, he has never testified as an expert in a case before, and this is the first

 

' Exhibit A, page 11/19-13/6.
? Id. at 184/15-185/13.
3 Id. at 185/14-20.

60.407 Cude Page 5
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
time he has ever been deposed.* When asked whether he considered himself an expert in the
National Electric Code (NEC), he replied that he used to be but doesn’t go through the book as
much as he used to and doesn’t study it that often anymore.’ He does not consider himself an
expert in the National Electrical Safety Code (NESC), the applicable standard to Defendant’s
facilities in this case. Mr. Winkfein even admits that he doesn’t know the difference between the
NEC and the NESC.®

“The National Electrical Safety Code (NESC) is a United States standard for the safe
installation, operation, and maintenance of electric power and communication utility systems
including power substations, power and communication overhead lines, and power and
communication underground lines.” Jasinski v. Public Utility Commission of Texas and Oncor
Electric Delivery Co, LLC, No. 03-16-00725-CV, 2017 WL 2628071 n.3 (Tex. App.-Austin June
14, 2017) (mem. op.). In Childs y. Entergy Mississippi, Inc., No. 2:08CV77-P-A, 2009 WL
2508128 (N.D. Miss. Aug. 13, 2009), a case against an electrical utility, the court excluded the
testimony of a master electrician and electrical contractor because his testimony lacked reliability
due to his ignorance of the National Electrical Safety Code (NESC), the national standard to which
public utilities adhere.

Mr. Winkfein is further unaware of what a utility’s tariff is and represents.’ An electric
utility’s tariff is a schedule containing all rates and charges, the rules and regulations of the utility,
and any contracts that affect rates, charges, and terms of conditions of service. Jasinski, 2017 WL
2628071 atn. 11. A utility’s filed tariff, approved by the Public Utility Commission, is more than

a mere contract, rather, it governs a utility’s relationship with its customers and has the force and

 

4 Hd. at 188/8-14,

3 Hd. at 186/22-187/2.
6 Id. at 187/6-188/7.
7 Id, at 151/14-18.

ee eee
60.407 Cude Page 6
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
effect of law until suspended or set aside. Southwestern Electric Power Co. y. Grant, 73 §.W.3d
211, 217 (Tex. 2002).

In contrast to Mr. Winkfein, Defendant’s expert, Dr. Don Russell, a distinguished professor
of electrical engineering at Texas A&M University, has referenced both the NESC and AEP’s
tariff and its applicability in this matter in his report, and has confirmed that the Triplex,
conductors, and transformer at issue in this case were all in compliance with the NESC and AEP’s
tariff.®

Mr. Winkfein claims that the transformer that was supplying his client’s residence was not
properly grounded nor fused, but only cites a provision of the NEC in support of that opinion.”
However, when confronted with Article 90.2 from the introduction to the NEC, he admits that
standard does not cover installations under the exclusive control of an electrical utility.'°

In addition to admitting that he applied the incorrect code to a utility installation, when
examined concerning the methodology set forth in NFPA 921 (National Fire Protection
Association 921, Guide for Fire & Explosion Investigations), which is the standard applicable to
fire cause and origin investigation, Mr. Winkfein admitted that he had no idea what NFPA 921
was, |!

“In determining whether an expert’s methodology is sufficiently reliable, Daubert asks,
among other things, whether the expert’s methodology can be controlled by standards, and whether
the theory or methodology is generally accepted within the scientific community.” Atlantic

Specialty Ins. Co. v. Porter, Inc., No. 15-570, 2016 WL 6126062 at *5 (E.D. La. Oct. 20, 2016).

Courts agree that the peer-reviewed NFPA 921 embodies the standards of the field of fire

 

8 Exhibit E, pages 8, 10.

> Exhibit C, page 3.

0 Exhibit A, 172/3-174/11, 207/21-25,
'l Exhibit A at 165/18-166/2.

er
60.407 Cude Page 7
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
investigation and causation. /d.; Allstate Ins. Co. v. Helmsco, Inc., No. 6:15-CV-114, 2016 WL
3232726 at *2 (W.D. Tex. Feb. 16, 2016); see also Johnson v. Samsung Electric Am., Inc., 227
F.R.D. 161, 165-66 (E.D. La 2011); Butcher v. Allstate Ins. Co., No. 06-423, 2009 WL 301822 at
*3 (S.D. Miss. Feb. 5, 2009) (“It is well recognized that [ NFPA 921] is the most generally accepted
standard for methodology for [fire scene investigation]”); Travelers Prop. & Cas. Corp. v. General
Electric Co., 150 F.Supp.2d 360, 366 (D. Conn. 2001) (noting that NFPA 921 is “a peer reviewed
and generally accepted standard in the fire investigation community”).

NFPA 921 states that in order to apply the Scientific Method to fire incident investigation,
the investigator must follow seven steps: (1) identify the problem; (2) define the problem; (3)
collect data; (4) analyze the data; (5) develop a hypothesis; (6) test the hypothesis; and (7) select
the final hypothesis. Atlantic Specialty Ins., 2016 WL 6126062 at *5 (citing National Fire
Protection Association 921: Guide for Fire and Explosion Investigation, 19, (2014)). NFPA 921
devotes an entire chapter to fires allegedly caused by electricity. Jd. NFPA 921 states that before
a fire can properly be determined to have been caused by electricity, the source of heat, the
temperature generated, the first ignited fuel, and the path of transfer from the heat source and the
ignited fuel must be calculated or identified. Jd. “[T]he NFPA cautions that the investigator must
be careful not to assume that abnormal electrical activity or damage (like arcing) is evidence that
the fire was caused by electricity, because this damage can be both the cause of the fire or a result
of the fire.” Id. “According to the NFPA 921 method, the cause of a fire is generally not known
until the end of the investigation and after the investigator has eliminated all other theoretical
causes.” Jackson v. Black & Decker (US), Inc., No. 4:06-CV-190-Y, 2008 WL 8973216 at n.3

(N.D. Tex. March 10, 2008).

a
60.407 Cude Page g
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
Defense experts Dr. Don Russell and Ricardo Torres both quote and adhere to NFPA 921
in their expert reports, but Mr. Winkfein did not adhere to any of the standards or follow any of
the steps set forth therein for fire investigation, presumably because he had never heard of such
standards.

An examination of Mr. Winkfein’s methodology in determining the cause of the fire is
telling. When asked to explain how he came to his opinions, he explained he looked at the area
around the house after the fire and found melted Triplex in the driveway.'? Additionally, he walked
around the fire scene and observed through the ashes that there was nothing left.'* He reiterated
that was the extent of his examination of the fire scene.'* What is clear, however, is that he came
to his conclusions without eliminating other possible causes.'* Mr. Winkfein did not take any
photos as he doesn’t take pictures.'° Nor did he take (or analyze) any samples or sift through any
of the debris at the fire scene. The reports produced by Mr. Winkfein do not include any scene
photos, diagrams, witness statements, or notes.'’ Mr. Winkfein does not provide any data to
support his conclusion that the arcing in the Triplex caused the fire in question. He has not
attempted to calculate the amperage that would be required or that actually did cause the alleged
arcing.'®

In Portillo v. Sears Roebuck and Company, EP-13-CV-369-PRM, 2014 WL 12591734
(W.D. Tex. Sept. 17, 2014) the court considered the defendants’ motion to strike the opinions of a
state-certified fire investigator with the El] Paso Fire Department. The defendants asserted that the

investigator’s opinions were not reliable because they did not comport with NFPA 921. The court

 

2 Id. at page 72/25-73/9.
3 Id. at page 89/5-9.

4 Id. at page 165/8-17.
3 Id. at page 166/16-21.
18 Id. at page 56/13-18.
7 Exhibit B, Exhibit C.

18 Exhibit A, page 162/16-163/20, page 176/8-19; page 179/1-3.

60.407 Cude Page 9
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein

 
concluded that the opinions were not reliable because they were speculative and conclusory. The
court further commented that without NFPA 921, “the court has no standard by which to evaluate
his investigation and have confidence in its result.” /d. at n. 8.

In Atlantic Specialty Ins. Co. v. Porter, Inc., No. 15-570, 2016 WL 6126062 (E.D. La. Oct.
20, 2016) the defendant filed a motion to strike the report and testimony of the plaintiff's expert
witness. The court considered whether the expert’s conclusions on fire causation were unreliable
and not in conformance with NFPA 921. The court concluded that the expert’s report lacked
critical data and without such, the “proposed cause of the fire was nothing more than a possibility
rooted in speculation.” /d. at *6. The court went further stating: “The data that [plaintiff's expert]
does possess and rely on, the electrical activity and damage in some of the electrical connections,
is at best equally consistent with being the cause of the fire and an effect of the fire, and at worst
more likely evidence of an effect of the fire.” /d. (Citing NFPA 921 at 109).

Mr. Winkfein has admitted his ignorance of the NESC, NFPA 921, and the tariff, standards
critical to determining fire causation and the proper practices of an electrical utility. His lack of
expertise in these subjects is fatal to his ability to aid the trier of fact. Likewise, his professed
expertise in the NEC, even if true, is inapplicable to Defendant’s installation, and, therefore, of no
assistance to the trier of fact.

Vv.
MR. WINKFEIN’S OPINIONS ARE INCOMPLETE AND UNRELIABLE AND MUST
BE EXCLUDED
An examination of Mr. Winkfein’s deposition transcript indicates he contradicted many of
the opinions set forth in his report. For instance, on page 3 of his second report, he states that the

Triplex was mechanically stretched while it was being replaced, damaging the insulation and/or

the wires inside. He further stated that this was plain to see from the photographs he had been

a
60.407 Cude Page 10
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
shown.'? However, when questioned concerning the photos he referenced, he testified he could

not see damaged insulation in the photo.”

His explanation then changed based upon his
speculation that the insulation was cracked because the photo seemed to show that the Triplex was
stretched too tight.?! Additionally, that same page of his report states that the allegedly stretched
Triplex was not a problem until two months after its installation when gale force winds began
blowing the wires around and the wire/insulation began to arc and spark.”? But, he admitted during
his testimony that he had no idea what the winds were like on the night of the fire and changed his
testimony to state that the arcing had nothing to do with the winds.”

Mr. Winkfein further states in his report that the transformer serving the Plaintiff's
residence was not properly grounded nor fused.”* However, on cross-examination he admitted
that he knew the transformer was grounded, but now claims that it was grounded incorrectly.2*> He
further admitted that the transformer had an internal fuse because it is a CSP (completely self-
protected) transformer.”° He also makes the statement at the end of his second report that had this
supplying transformer been equipped with the proper ground wire and ground rod, the fire would
have never happened.”’ When asked in his deposition if a proper ground on the pole would have
helped the situation, he replied no.”#

According to Mr. Winkfein, the arcing that started the fire began in the Triplex which was

suspended from the service pole and the connection to the Plaintiff's meter, about 20 feet from the

 

'9 Exhibit C, page 3.

0 Exhibit A, page 158/25-159/11.

2\ Id. at page 159/12-160/2.

” Exhibit C, page 3.

3 Id. at page 160/6-161/25.

44 Exhibit C, page 3.

5 Exhibit A, page 169/22-170/21.

76 Id. at page 166/22-167/3; page 168/10-13.
27 Exhibit C, page 4.

28 Td. at page 94/10-16.

60.407 Cude Page 11
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein

 
latter connection.” According to Mr. Winkfein’s report, no faults or short circuits inside the
residence would have caused the arcing that started this fire.*° He claimed that any arcing that
would have started in the house would have tripped the breakers and cut off the electricity to
everything inside the house.*! However, at deposition Mr. Winkfein agreed with defense expert
Ricardo Torres that if a fault had originated in the Triplex wires there would have been no damage
to the house itself.” This contradicts his theory and other deposition testimony that the fire that
started on the Triplex ignited everything inside the breaker panel and “burned everything,” sending
electricity through all of the conductors and circuits going through the house.

Another mystery left unanswered is why, if Mr. Winkfein had installed a surge protector
in the breaker box as he states in his second report, which is supposed to trip the main breaker if
there is any type of surge of electricity, it didn’t function as designed.** And although Mr.
Winkfein claims that a surge of electricity went into the house, he cannot explain why the surge
protector did nothing to protect the home from electricity that he claims would have been entering
from the arcing Triplex outside the home.”

When questioned concerning the discrepancies in his report and his deposition, he
explained that he did not write his report, that the Plaintiff, Mr. Cude, wrote it and typed it up for

him, and he signed after skimming through it.*°

The many contradictions in his reports and
testimony make it clear that his testimony is simply unreliable. His testimony exposes the

analytical gap between the facts and his proffered opinions, and his lack of knowledge of the

 

9 Exhibit B, page 3; Exhibit A, page 157/13-20,
* Exhibit A, page 105/25-106/9.

3 Id. at page 106/10-23.

22 Id. at page 106/24- 107/13.

33 Id. at page 156/8-20.

4 Id. at page 136/22-137/17.

35 Id.at page 164/15-165/7.

36 Id. at pages 146/18-147/2, [61/1-9.

60.407 Cude Page 12
Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
standards of fire causation and utility practice rendered those opinions scientifically unsound and
unreliable.

VI.
CONCLUSION

Mr. Winkfein has not met the reliability requirements of Daubert with respect to his
opinions on the cause and origin of the fire in question. He is not qualified to give the opinions he
has regarding the cause of the fire, has never testified as an expert before, and has never worked
for an electric utility. Further, his opinions complete ignore the recognized standards of the
National Electrical Safety Code and NFPA 921, and the contradictions between his reports and his
testimony are various and significant. Mr. Winkfein admitted that the reports were authored by
the Plaintiff in this matter and only skimmed by Mr. Winkfein before signing.

It is clear that Mr, Winkfein did not do a reliable investigation into the cause and origin of
this fire. This only highlights the national standard of NFPA which “cautions that the investigator
must be careful not to assume that abnormal electrical activity or damage (like arcing) is evidence
that the fire was caused by electricity, because this damage can be both the cause of the fire or a
result of the fire.” Atlantic Specialty Ins. Co., 2016 WL 6126062 at *5. The data that Winkfein
relies upon, the electrical activity and the damage he observed to the house, “is at best equally
consistent with being the cause of the fire and an effect of the fire, and at worst more likely
evidence of an effect of the fire.” 7d. at *6.

WHEREFORE, PREMISES CONSIDERED, Defendant AEP Texas Inc. prays that this
Court grant its Motion to Exclude the Expert Report and Testimony of Bill Winkfein from the trial
of this matter, and that AEP has all other relief, in law and in equity, to which it shall be justly
entitled.

Pldgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
Respectfully submitted,

SCHAUER & SIMANK, P.C.

615 N. Upper Broadway, Suite 700
Corpus Christi, Texas 78401-0781
Ph : 361.884.2800

Fax : 361.884.2822

By:_/s/ G. Don Schauer
G. Don Schauer
State Bar No, 17733298
Federal ID No.: 7641
dschauer@cctxlaw.com
Ronald A. Simank
State Bar No. 18359400
Federal ID No. 0359
rsimank @cctxlaw.com

 

ATTORNEYS FOR DEFENDANT
AEP TEXAS INC.

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to the following counsel of record on this the 2"! day of December, 2020:

VIA E-FILE and EMAIL:

John Swallow

Huseman Law Firm

615 N. Upper Broadway, Ste. 2000
Corpus Christi, Texas 78401
jswallow @ husemanlawfirm.com

fsf G. Don Schauer
G. Don Schauer

a RS
60.407 Cude Page 14
Pidgs/AEP’s Mtn to Exclude
Expert Test. Of B. Winkfein
